PER CURIAM:
Claimant alleges that on April 27, 1984, and May 1, 1984, it delivered fertilizer to Barboursville and Lakin state farms, and received no payment therefor. The unpaid invoices totalled $2,805.00.
Respondent, in its Answer, admits the validity of the claim. However, there were insufficient funds remaining in respondent’s appropriation for the fiscal year in question from which to pay the claim. While the claim is one which in equity and good conscience should be paid, the Court is of the opinion that an award cannot be made, based upon the decision in Airkem Sales and Service, et al. vs. Dept. of Mental Health, 8 Ct.Cl. 180 (1971).
This claim is, therefore, denied.
Claim disallowed.